Citation Nr: 1826119	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for systolic heart murmur with mitral valve prolapse to include valvular heart disease (heart disability) prior to January 24, 2013. 

2.  Whether there was clear and unmistakable error (CUE) in a September 2008 rating decision in that it assigned an effective date of September 1, 2007 for the award of service connection for the Veteran's heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 60 percent rating for the Veteran's heart disability.  A July 2014 rating decision increased the rating for the Veteran's heart disability to 100 percent (based on a report of chronic congestive heart failure (CHF)), effective January 24, 2013 [and what has remained for appellate consideration is the matter of the rating prior to January 24, 2013; the issue is characterized accordingly].  In June 2016 and September 2017, this matter was remanded for a videoconference hearing before the Board.  In January 2018 such hearing was held before the undersigned; a transcript is in the Veteran's record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

A matter of whether there was CUE in a September 2008 rating decision as to the effective date assigned for the award of service connection for valvular heart disease is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


FINDING OF FACT

Prior to January 24, 2013 the Veteran's valvular heart disease ability is not shown to have been manifested by active infection; or, chronic congestive heart failure; or, workload of 3 METs or less; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

A rating in excess of 60 percent for the valvular heart disability was not warranted prior to January 24, 2013 .  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code (Code) 7000 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in October 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran and his representative have not raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Valvular heart disease is rated under 38 C.F.R. § 4.104, Code 7000, which provides for a 60 percent rating when there is more than one episode of acute CHF in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is an active infection with heart damage and for 3 months following cessation of therapy; or chronic CHF; or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the veteran. 38 C.F.R. § 4.104.

An increased rating may be assigned for up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred during that period.  38 C.F.R. § 3.400(o)(2).  Consequently, the evaluation period for consideration here is from September 2011 (a year prior to the September 6, 2012 date of claim for increase) to January 24, 2013 (as a 100 percent maximum schedular rating is assigned from that date).   
Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 7, 2012 private medical statement from Dr. T.V. notes that the Veteran was receiving treatment for valvular heart disease.  A July 2012 echocardiogram conducted at rest showed moderate to severe aortic stenosis.  A July 2012 exercise stress test showed "a markedly impaired capacity only being able to complete 1 min 36 seconds (<4 mets)...There was moderate mitral regurgitation as well as septal ischemia at low workload...The left ventricular was mildly dilated with normal left ventricular systolic function and an ejection fraction of 55%."    

On November 2012 VA heart examination, the Veteran reported shortness of breath and chest pain on exertion (walking about 20 to 25 feet).  He reported that he was offered surgical repair for aortic stenosis but declined.  Examination found a systolic ejection murmur at the aortic area and at the base of the heart.  The examiner diagnosed mitral valve incompetence and aortic stenosis; the Veteran did not have an active valvular infection or CHF.  The examiner noted that the private July 2012 echocardiogram showed an ejection fraction was 55%.  Based on interview of the Veteran, the examiner estimated his METs level, limited solely due to his heart disability, to be greater than 3, but not greater than 5.    

In a January 2013 statement, the Veteran expressed disagreement with the January 2013 rating decision.  He wrote, "...all the medical documents verify that my valvular heart disease fluctuates 3.8 - 4 metes (sic)." 

A January 24, 2013 private medical statement from Dr. T.V. notes a worsening of shortness of breath and an assessment of chronic CHF.  
Analysis

The Veteran contends that a total schedular (100 percent) rating is warranted throughout the entire appeal period.  See January 2018 hearing transcript.  

Based on the evidence of record, the Board finds that a rating in excess of 60 percent for the Veteran's heart disability is not warranted at any time during the evaluation period prior to January 24, 2013.  Prior to that date the Veteran was not shown to have an active infection with valvular hear damage, or chronic CHF.  Both tested and estimated METs values were between 3 and 5 METs (and not 3 METs or below) and left ventricular dysfunction testing showed an ejection fraction greater than 30 percent.  Notably, in a January 2013 statement, the Veteran acknowledged that his medical records show METs values between 3.8 and 4.  

The Veteran is competent to report symptoms he experiences, to include chest pain and shortness of breath, and the Board finds him credible.  However, his own reports do not identify impairment that meets the schedular criteria for a rating in excess of 60 percent for his valvular heart disease.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

[The Board notes that a total disability rating based on individual unemployability (TDIU) was in effect since September 1, 2007 (i.e., throughout the period under consideration).  ]


ORDER

A rating in excess of 60 percent for the Veteran's valvular heart disability prior to January 24, 2013 is denied.




REMAND

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeal for Veterans Claims (CAVC) held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE), noting that any other result would vitiate the rule of finality.  In other words, the CAVC found that there is no valid freestanding claim for an earlier effective date.  

The Veteran seeks an earlier effective date for the award of service connection (and compensation) for his valvular heart disease, and to remove the legal barrier to such an award identified in Ruud has presented a motion alleging CUE "specifically [in] the decision regarding the service connection for systolic heart murmur with mitral valve prolapse."  [A September 2008 rating decision granted service connection for the Veteran's valvular heart disease, with an effective September 1, 2007.]  An August 2014 rating decision denied the CUE Motion.  In a November 2014 statement, the Veteran's representative expressed disagreement with the August 2014 rating decision; the representative specifically stated that the Veteran seeks an effective date prior to September 1, 2007, for the award of service connection for his heart disability.  The November 2014 statement is construed as a timely notice of disagreement (NOD) with the AOJ's August 2014 rating decision on the CUE Motion.  The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of a statement of the case (SOC).  The Veteran is advised that the CUE claim is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the record and issue an appropriate SOC addressing the allegation of CUE in the September 2008 rating decision (regarding the effective date assigned for the award of service connection for the Veteran's valvular heart disease).  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, he must timely file a substantive appeal.  If that occurs, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


